DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the water level within the housing (marked as numeral 6) and where the feed begins to mix with the water, as described in the specification (particularly pages 5, 6, and 9).  Also, the drawings do not show the pump inside the housing, with the pump being essential for understanding the movement of water in the housing. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the 

Specification
The disclosure is objected to because of the following informalities: on page 5, line 13, “up” should be deleted.  Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  insert a period --.—after the word “pipe” on 10 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 8 and 19 each recite “a passage between the upper portion and the middle portion.” The specification, on page 5, lines 14-15, recites “a passage between the upper portion and the feeding pipe”. 
Claims 15-18 each recite the limitation "the vertical center axis".  There is insufficient antecedent basis for this limitation in the claims.
Claims 9-14 and 20 are rejected as they each rely on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101240626 (published 03/11/2013) issued to Kim.
Regarding claim 8, the closed pen recited in the claim’s preamble is being interpreted merely as part of the claim’s preamble and therefore not as a limitation being claimed by Applicant. In other words, the limitations pertaining to the closed pen are not being interpreted as positive recitations of what Applicant claims, since the closed pen, along with its water-supply system, are functionally recited and appear only in the preamble (see first five lines of claim 1). Further support of this interpretation is shown in how the preamble of claims 9-18, all of which ultimately depend on claim 8, recite in their respective preambles “the feeding system”.
With the above interpretation, Kim discloses a feeding system (figure 2; abstract) comprising: a feed hopper 103 (figure 2, hopper 103) and a feeder 170 (figure 2, feed pipe 170) for carrying a feed 50 (figure 2, feed 50) out of the feed hopper (paragraph 0039) and up to a mouth 152 (figure 2, feed discharge unit 152), and wherein the mouth 152 is positioned at the upper portion of the housing 150 (figure 2, water flow mixer 150, showing feed discharge unit 152 at an upper portion of the mixer) and the housing 150 is provided with a passage (figure 2, showing mixer 150 having a passage for feed from unit 152 to enter water inside the mixer, with a water level shown via the upside-down triangle and hash marks) between the upper portion and the middle portion (figure 2) so that the feed 50 from the mouth 152 is carried in water (figure 2; paragraph 0042) and into a closed pen 20 (figure 2, underwater cage 20) through a feeding pipe 110 (figure 2, feed hose 110).

Regarding claim 10, as dependent on claim 8, Kim discloses the limitations of claim 8. Kim also discloses a feeder 170 consisting of an auger 172 (figure 2, transfer screw 172).

Regarding claim 12, as dependent on claim 8, Kim discloses the limitations of claim 8. Kim also discloses a pump 160 (figure 2, pump 160) being positioned at a lower portion of the housing (figure 2).

Regarding claim 19, Kim disclosed a method for distributing a feed in a closed pen, wherein the method comprises: using a feeding system (figure 2, feeding device 100; abstract) for the closed pen 20 (figure 2, underwater cage 20) for fish farming (abstract), the closed pen 20 being provided with a water-supply system (figure 2, with water being supplied from mixer 150) including a supply pipe 153 (figure 2, sea water discharge unit 153) which, at its upper portion, is provided with a housing 150 (figure 2, mixer 150) with a lower portion, a middle portion and an upper portion (figure 2), there being, extending from the middle portion of the housing, a feeding pipe 110 (figure 2, hose 110) which is arranged to convey water that is entering the housing at the lower portion to the inside of the closed pen 20 (figure 2), wherein the feeding system comprises a feed hopper 103 (figure 2, hopper 103) and a feeder 170 (figure 2, feed pipe 170) for carrying a feed 50 (figure 2, feed 50) out of the feed hopper (paragraph 0039) and up to a mouth 152 (figure 2, feed discharge unit 152), and wherein the mouth 152 is positioned at the upper portion of the housing 150 (figure 2, water flow mixer 150, showing feed discharge unit 152 at an upper portion of the mixer) and the housing 150 is provided with a passage (figure 2, showing mixer 150 having a passage for feed from unit 152 to enter water inside the mixer, with a water level shown via the upside-down triangle and hash marks) between the upper portion and the middle portion (figure 2) so that the feed 50 from the mouth 152 is carried in water (figure 2; paragraph 0042) and into a closed pen 20 (figure 2, underwater cage 20) through the feeding pipe 110 (figure 2, feed hose 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of WO2017204661 (published 11/30/2017 with a priority date of 05/25/2016) issued to Brattland.
Regarding claim 9, as dependent on claim 8, Kim discloses the limitations of claim 8. Kim does not disclose the feeding pipe on the inside of the pen being formed with a bent mouth piece.
Brattland teaches a feeding pipe 401 and 402 (figure 1A, feed outlet conduits 401 and 402) on the inside of a pen 600 (figure 3B, sea pen 600 containing cyclone 200 and raft 100) being formed with a bent mouth piece (figures 1A and 3B, showing feed outlet conduits bending away from outlet 203).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and include the feeding pipe on the inside of the pen being formed with a bent mouth piece, as taught by Brattland, in order to dispense feed into the sea across different directions and depths (e.g., Brattland, page 2, lines 16-21; page 4, lines 3-9).

Regarding claim 11, as dependent on claim 9, Kim as modified discloses the limitations of claim 9. Kim also discloses a feeder 170 consisting of an auger 172 (figure 2, transfer screw 172).

Regarding claim 13, as dependent on claim 9, Kim as modified discloses the limitations of claim 9. Kim also discloses a pump 160 (figure 2, pump 160) being positioned at a lower portion of the housing (figure 2).

Regarding claim 14, as dependent on claim 10, Kim as modified discloses the limitations of claim 10. Kim also discloses a pump 160 (figure 2, pump 160) being positioned at a lower portion of the housing (figure 2).

	Regarding claim 20, as dependent on claim 19, Kim discloses the limitations of claim 19. Kim does not disclose providing the water-supply system inside the closed pen with a bent mouth piece, and carrying the feed in the water flow in a substantially horizontal direction out into the water inside the closed pen.
	Brattland teaches providing a water-supply system 301a-301c, 302a-302b, and 303 (figure 1a, inlets 301a-301c, water outlets 302a-302b, and water vanes 303) inside a closed pen 600 (figure 3b, sea pen 600) with a bent mouth piece (figure 2b, showing water outlets 302a and 302b being bent), and carrying the feed in the water flow in a substantially horizontal direction out into the water inside the closed pen 600 (figures 2b and 3b; page 7, lines 4-15).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and include providing the water-supply system inside the closed pen with a bent mouth piece, and carrying the feed in the water flow in a substantially horizontal direction out into the water inside the closed pen, as taught by Brattland, in order to prevent fat from feed to deposit on the surface of the water, as well as to increase feeding speed (e.g., Brattland, page 7, lines 16-22).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent No. 8028660 (patented 10/04/2011) issued to Troy.
Regarding claim 15, as dependent on claim 8, Kim discloses the limitations of claim 8. Kim does not disclose the mouth being positioned at the vertical center axis of the housing.
Troy teaches a mouth (figure 6, mechanized dispenser) being positioned at the vertical center axis of a housing (figure 6 shows a housing, known as a central stem, enclosing the mechanized dispenser, with the dispenser dispensing feed at the vertical center axis of the housing; column 6, lines 11-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and include the mouth being positioned at the vertical center axis of the housing, as taught by Troy, in order to permit feed and water to mix at one location and subsequently be dispensed into a pen as a mixture (e.g., Troy, figure 6; column 5, lines 20-30; column 6, lines 11-21).

Regarding claim 16, as dependent on claim 9, Kim as modified discloses the limitations of claim 9. Kim does not disclose the mouth being positioned at the vertical center axis of the housing.
Troy teaches a mouth (figure 6, mechanized dispenser) being positioned at the vertical center axis of a housing (figure 6 shows a housing, known as a central stem, enclosing the mechanized dispenser, with the dispenser dispensing feed at the vertical center axis of the housing; column 6, lines 11-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and include the mouth being positioned at the vertical center axis of the housing, as taught by Troy, in order to permit feed and water to mix at one location and subsequently be dispensed into a pen as a mixture (e.g., Troy; figures 2 and 6; column 5, lines 20-30; column 6, lines 11-21).

Regarding claim 17, as dependent on claim 10, Kim discloses the limitations of claim 10. Kim does not disclose the mouth being positioned at the vertical center axis of the housing.
Troy teaches a mouth (figure 6, mechanized dispenser) being positioned at the vertical center axis of a housing (figure 6 shows a housing, known as a central stem, enclosing the mechanized dispenser, with the dispenser dispensing feed at the vertical center axis of the housing; column 6, lines 11-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and include the mouth being positioned at the vertical center axis of the housing, as taught by Troy, in order to permit feed and water to mix at one location and subsequently be dispensed into a pen as a mixture (e.g., Troy, figure 6; column 5, lines 20-30; column 6, lines 11-21).

Regarding claim 18, as dependent on claim 11, Kim discloses the limitations of claim 11. Kim does not disclose the mouth being positioned at the vertical center axis of the housing.
Troy teaches a mouth (figure 6, mechanized dispenser) being positioned at the vertical center axis of a housing (figure 6 shows a housing, known as a central stem, enclosing the mechanized dispenser, with the dispenser dispensing feed at the vertical center axis of the housing; column 6, lines 11-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and include the mouth being positioned at the vertical center axis of the housing, as taught by Troy, in order to permit feed and water to mix at one location and subsequently be dispensed into a pen as a mixture (e.g., Troy, figure 6; column 5, lines 20-30; column 6, lines 11-21).

Prior Art References
	The following references are considered pertinent, but are not relied upon in this action: KR20090109978A (Wang) discloses a feeding system with a feeding hopper for fish cages; KR100968527B1 (Lee) discloses a feed storage tank with a feed supplying system for fish; US10206376B1 (Lyngøy) discloses a fish rearing tank; WO2006004415A1 (Sandstad) discloses a container with a mouth at a vertical center axis of a housing, with the container being made for use in water; U.S. Patent No. 4798168 (Vadseth) discloses a device for supply of water to a floating sea pen; NO155601B (Kyrkjeboe; included in an Information Disclosure Statement) discloses a casing plant for fish farming; FR2484780A1 (Lemerchand) discloses a system for underwater aquaculture feeding; US4002146 (Neff; disclosed in Information Disclosure Statement) discloses a feeding hopper and a feeding pipe for a fish pen; and U.S. Patent No. 9883660 (Naess) discloses a water-supply system for a fish pen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647